Exhibit 10.2

AMENDMENT, CONSENT AND WAIVER

TO

THIRD AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

THIS AMENDMENT, CONSENT AND WAIVER TO THIRD AMENDED AND RESTATED REIMBURSEMENT
AGREEMENT (this “Amendment”), dated as of January 18, 2011, is among
RenaissanceRe Holdings Ltd. (“RenRe”), Renaissance Reinsurance Ltd., Renaissance
Reinsurance of Europe, Glencoe Insurance Ltd. (“Glencoe”), DaVinci Reinsurance
Ltd., the various financial institutions listed on the signature pages hereto
(the “Lenders”) and Wells Fargo Bank, National Association, as Issuing Bank,
Collateral Agent and Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Third Amended and
Restated Reimbursement Agreement, dated as of April 22, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Reimbursement
Agreement”);

WHEREAS, reference is made herein to that certain Stock Purchase Agreement,
dated as of November 18, 2010 (as amended, supplemented or otherwise modified
from time to time, the “SPA”), by and between RenRe North America Holdings Inc.,
an indirect wholly owned Subsidiary of RenRe (“RRNAH”), and QBE Holdings, Inc.
(the “Purchaser”), a copy of which has previously been provided to the Lenders
and the Administrative Agent;

WHEREAS, pursuant to the SPA, RRNAH has agreed to sell, and the Purchaser has
agreed to purchase, all of the issued and outstanding shares of capital stock of
RenRe North America Insurance Holdings, Inc. (“NAIH”) and RenRe Agency Holdings,
Inc. (“RAH”), each of which is a direct wholly owned Subsidiary of RRNAH (the
“Stock Sale”);

WHEREAS, pursuant to the SPA and by virtue of the Stock Sale, the Purchaser will
acquire ownership of all direct and indirect wholly owned Subsidiaries of NAIH
and RAH, including Stonington Insurance Company (“Stonington”), Stonington
Lloyds Insurance Company (“Stonington Lloyds”), Lantana Insurance Ltd.
(“Lantana”), Newstead Insurance Company (“Newstead”), Inverness Insurance
Company (“Inverness”), RenRe North America Inc. (“NAI”), SRUM LLC (“SRUM”), Agro
National Inc. (“Agro”) and RenRe Insurance Underwriters, Inc. (“RIU”, and
together with NAIH, RAH, Stonington, Stonington Lloyds, Lantana, Newstead,
Inverness, NAI, SRUM and Agro, the “Acquired Companies”);

WHEREAS, as used herein, the term “SPA Transactions” shall refer to,
collectively, the execution and delivery of the SPA, the Stock Sale and all of
the other transactions contemplated by, or to be effected in connection with,
the SPA;

WHEREAS, Section 6.2 of the Reimbursement Agreement prohibits, among other
things and subject to certain exceptions, the Credit Parties and their
Subsidiaries from making any



--------------------------------------------------------------------------------

material change in the nature of their respective businesses as carried on at
the date of the Reimbursement Agreement;

WHEREAS, in the absence of a waiver from the Required Lenders in accordance with
the Reimbursement Agreement, the consummation of the Stock Sale would violate
Section 6.2 of the Reimbursement Agreement insofar as the Stock Sale would cause
a substantial reduction in RenRe’s overall U.S. operations and in the business
in which Glencoe currently engages;

WHEREAS, Section 6.3 of the Reimbursement Agreement prohibits, among other
things and subject to certain exceptions, a Subsidiary of a Credit Party from
selling, transferring, conveying or leasing all or any substantial part of its
assets other than in the ordinary course of business;

WHEREAS, in the absence of a waiver from the Required Lenders in accordance with
the Reimbursement Agreement, the consummation of the Stock Sale would violate
Section 6.3 of the Reimbursement Agreement insofar as the stock of the Acquired
Companies to be sold in the Stock Sale constitutes a substantial part of the
assets of RRNAH (a Subsidiary of a Credit Party (RenRe));

WHEREAS, Section 6.6 of the Reimbursement Agreement prohibits a Subsidiary of a
Credit Party from entering into any agreement containing any provision which
would be violated or breached by the performance of its obligations under the
Credit Documents or under any instrument or document delivered or to be
delivered by it in connection therewith;

WHEREAS, in the absence of a waiver from the Required Lenders in accordance with
the Reimbursement Agreement, RRNAH’s entry into the SPA violates Section 6.6 of
the Reimbursement Agreement insofar as performance of certain of the obligations
set forth in the Reimbursement Agreement would cause a violation or breach of
the obligations contained in the SPA;

WHEREAS, RenRe has determined that it is in its best interests to engage in the
SPA Transactions and consummate the Stock Sale;

WHEREAS, based on the foregoing, the Credit Parties have requested that the
Lenders, among other things, consent to the SPA Transactions and waive any
Defaults or Events of Default resulting therefrom, and the Lenders wish to give
such consent and provide such waiver, all in accordance with and subject to the
terms and conditions set forth herein; and

WHEREAS, in addition, the Credit Parties have requested that certain provisions
contained in Schedule III of the Reimbursement Agreement relating to the Net
Worth requirements applicable to Glencoe be amended as more fully set forth
herein, and the Lenders wish to amend such provisions, all in accordance with
and subject to the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual agreements herein contained, hereby agree as follows:

 

2



--------------------------------------------------------------------------------

Section 1. Reimbursement Agreement Definitions. Capitalized terms used herein
that are defined in the Reimbursement Agreement shall have the same meaning when
used herein unless otherwise defined herein.

Section 2. Amendments, Consents and Waivers Under the Reimbursement Agreement.

(a) Consents and Waivers in Respect of the SPA. Effective on (and subject to the
occurrence of) the Amendment Effective Date (as defined below), the Lenders
hereby consent to the SPA Transactions so long as the Stock Sale is consummated
in accordance with the SPA as in effect on the Amendment Effective Date, without
any waiver or amendment thereof or consent thereunder (other than any such
waiver, amendment or consent that is not materially adverse to the Lenders)
unless consented to by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for in the Reimbursement
Agreement) and hereby:

(i) waive compliance with the provisions of Section 6.2, Section 6.3 and
Section 6.6 of the Reimbursement Agreement with respect to and as such Sections
relate to the SPA Transactions;

(ii) waive any and all Defaults or Events of Default that may have resulted or
would result from entering into the SPA and compliance therewith through the
Amendment Effective Date, including without limitation, any Event of Default
under Section 7.1(f) of the Reimbursement Agreement caused by a default in the
compliance, performance or observance of any condition, covenant or agreement
with respect to the Credit Agreement, dated as of April 22, 2010, by and among
RenRe, Bank of America, N.A., as fronting bank, LC administrator and
administrative agent, and the other banks and financial institutions from time
to time parties thereto (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) resulting from entering into or complying
with the SPA;

(iii) waive compliance by the Credit Parties of any and all notice requirements
in respect of any Defaults that may have resulted or would result from entering
into the SPA, including the requirements set forth in Section 5.1(d) of the
Reimbursement Agreement; and

(iv) waive compliance by the Credit Parties of any requirements set forth in
Section 5.1(e) to the extent they apply or would apply to filings made or other
correspondence with various Governmental Authorities in connection with the
approval or notice of the SPA Transactions; provided, that, notwithstanding the
foregoing, the Credit Parties shall provide such documents and/or other
information that would otherwise be required to be provided under such
Section 5.1(e) to the extent requested by the Administrative Agent or any
Lender.

 

3



--------------------------------------------------------------------------------

(b) Amendments to Schedule III.

(i) Effective on (and subject to the occurrence of) the consummation of the
Stock Sale and ending on the Balance Sheet Delivery Date (as defined below),
Schedule III of the Reimbursement Agreement shall be amended as follows:

(A) The figure “$180,000,000” appearing under “Part A – Substitution Event Net
Worth Threshold” shall be replaced with the figure “$60,000,000”; and

(B) The figure “$165,000,000” appearing under “Part B – Suspension Event Net
Worth Threshold” shall be replaced with the figure “$55,000,000.”

(ii) Subject to the consummation of the Stock Sale, effective as of the Balance
Sheet Delivery Date and provided that the Glencoe Second Quarter Balance Sheet
(as defined below) is delivered within the time period required by, and
otherwise in accordance with, Section 5.1(a) of the Reimbursement Agreement,
Schedule III of the Reimbursement Agreement shall be amended as follows:

(A) The amount “$60,000,000” appearing under “Part A – Substitution Event Net
Worth Threshold” shall be replaced with an amount equal to 60% of Glencoe’s Net
Worth as shown on the unaudited consolidated balance sheet of Glencoe and its
Subsidiaries as of the fiscal quarter ended June 30, 2011 (the “Glencoe Second
Quarter Balance Sheet”); and

(B) The amount “$55,000,000” appearing under “Part B – Suspension Event Net
Worth Threshold” shall be replaced with an amount equal to 55% of Glencoe’s Net
Worth as shown on the Glencoe Second Quarter Balance Sheet.

(iii) For purposes hereof, the term “Balance Sheet Delivery Date” shall mean the
date on which the Glencoe Second Quarter Balance Sheet is delivered to the
Administrative Agent in accordance with Section 5.1(a)(i) of the Reimbursement
Agreement; provided, that, in no event shall the Balance Sheet Delivery Date for
purposes of this Amendment extend beyond the last day of the time period
specified in said Section 5.1(a)(i).

(c) Except as specifically described in this Section 2, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any Default
or Event of Default or any other right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the
Reimbursement Agreement or any other Credit Document.

(d) The Credit Parties acknowledge and agree that the amendments, consents and
waivers set forth herein are effective solely for the purposes set forth herein
and that the execution and delivery of this Amendment shall not be deemed
(i) except as expressly provided

 

4



--------------------------------------------------------------------------------

in this Amendment, to be a consent to any waiver or modification of any term or
condition of the Reimbursement Agreement or any other Credit Document, or
(ii) to create a course of dealing or otherwise obligate any Lender to forbear,
waive or execute similar amendments, consents or waivers under the same or
similar circumstances in the future.

Section 3. Representation and Warranties. In order to induce the Lenders and the
Administrative Agent to execute and deliver this Amendment, the Credit Parties
hereby represent and warrant to the Lenders and the Agents that after giving
effect to the Amendment:

(a) No Event of Default or Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment; and

(b) The representations and warranties of the Covered Credit Parties contained
in Article IV of the Reimbursement Agreement are true and correct as of the date
hereof and the Amendment Effective Date, with the same effect as though made on
such dates.

Section 4. Conditions to Effectiveness. The amendments, consents and waivers set
forth in Section 2 hereof shall become effective on the date (the “Amendment
Effective Date”) when (i) the Administrative Agent shall have received four
originals of this Amendment executed by the Credit Parties, the Administrative
Agent and the Required Lenders and (ii) RenRe shall have received the requisite
consent of the lenders under the Credit Agreement and the Administrative Agent
shall have received evidence of the same, provided that the amendments to
Schedule III of the Reimbursement Agreement set forth in Section 2(b) hereof
shall become effective as set forth in Section 2(b).

Section 5. Counterparts. This Amendment may be executed by the parties hereto in
any number of counterparts and by the different parties on separate counterparts
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same agreement.

Section 6. Governing Law. This Amendment shall be deemed a contract made under
and governed by the laws of the State of New York.

Section 7. Entire Agreement. This Amendment constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any prior agreements with respect thereto.

Section 8. Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Reimbursement Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date and year
first above written.

 

RENAISSANCERE HOLDINGS LTD. By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer RENAISSANCE
REINSURANCE OF EUROPE By:  

/s/ Ian Britchfield

Name:   Ian Britchfield Title:   Director RENAISSANCE REINSURANCE LTD. By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer GLENCOE INSURANCE LTD.
By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer DAVINCI REINSURANCE
LTD. By:  

/s/ Jeffrey D. Kelly

Name:   Jeffrey D. Kelly Title:   Chief Financial Officer

[Amendment, Consent and Waiver to Third Amended and Restated Reimbursement
Agreement]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, Collateral Agent,
Administrative Agent and Lender By:  

/s/ William R. Goley

Name:   William R. Goley Title:   Director BANK OF AMERICA, N.A. By:  

/s/ Chris Choi

Name:   Chris Choi Title:   Vice President ING BANK, N.V., LONDON BRANCH By:  

/s/ M E R Sherman

Name:   M E R Sherman Title:   Managing Director By:  

/s/ N J Merchant

Name:   N J Merchant Title:   Director CITIBANK, N.A. By:  

/s/ Peter Bickford

Name:   Peter Bickford Title:   Vice President THE BANK OF NEW YORK MELLON BANK
By:  

/s/ Michael Pensari

Name:   Michael Pensari Title:   Managing Dircetor BARCLAYS BANK PLC By:  

/s/ Stuart Ratcliffe

Name:   Stuart Ratcliffe Title:   Director

[Amendment, Consent and Waiver to Third Amended and Restated Reimbursement
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Harry Coninellis

Name:   Harry Coninellis Title:   Authorized Signatory THE BANK OF BERMUDA
LIMITED By:  

/s/ Karla Maloof

Name:   Karla Maloof Title:   Director & Global Relationship Manager U.S. BANK
NATIONAL ASSOCIATION By:  

/s/ Evan Glass

Name:   Evan Glass Title:   Vice President BNP PARIBAS By:  

/s/ Nair P. Raghu

Name:   Nair P. Raghu Title:   Vice President By:  

/s/ Laurent Vanderzyppe

Name:   Laurent Vanderzyppe Title:   Managing Director GOLDMAN SACHS BANK USA
By:  

/s/ Lauren Day

Name:   Lauren Day Title:   Authorized Signatory MIZUHO CORPORATE BANK, LTD. By:
 

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory

[Amendment, Consent and Waiver to Third Amended and Restated Reimbursement
Agreement]